IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANGEL MARTINEZ AND RAILROAD               : No. 389 EAL 2018
RECOVERY, INC.,                           :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
ZONING BOARD OF ADJUSTMENT OF             :
THE CITY OF PHILADELPHIA,                 :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.